The orders should be modified, without costs, so as to contain clauses simply to the extent permitted by article 9 of the General Corporation Law, and whereby it will be clear that the appointment of the receiver herein is solely as temporary receiver, pursuant to said article. It is not intended to interfere in any way with the operation of the order heretofore made on the 11th day of July, 1928, appointing a referee to take statutory proof. Settle orders on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and Proskauer, JJ.